Lumpkin, P. J.
The only question for decision in this case is whether or not the court erred in overruling a special demurrer to the indictment. It charged the accused with the offense of seducing one Emma Oliver, “by persuasion and promises of marriage, and by other false and fraudulent means.” The main point presented by the demurrer was, that the indictment failed to set forth what were the “ other false and fraudulent means” employed by the accused in accomplishing the alleged seduction. In our judgment, this point was well taken. Section 387 of the Penal Code specifically declares that the offense of seduction may be committed either by “persuasion and promises of marriage,” or by “other false and fraudulent means;” that is, means not consisting of mere persuasion accompanied by promises of marriage. This court, in the noted case of Wood v. State, 48 Ga. 192, distinctly and in terms recognized the distinction between seduction accomplished by persuasion and promises of marriage, and seduction brought about by false and fraudulent means of á different character. While section 929 of the Penal Code provides that “ Every indictment or accusation of the grand jury shall be deemed sufficiently technical and correct which states the-offense in the terms and language of this Code, or so plainly that the nature of the offense charged may be easily understood by the jury,” yet, as has been held by this court, the purpose of this section was not to dispense with good pleading or to deny to one accused of an offense which may be committed in more than one way a statement of the facts relied on to establish his guilt sufficiently full and complete to put him upon reasonable notice of what he is called upon to meet. Johnson v. State, 90 Ga. 441, 444. A man charged with seducing a virtuous un *155married female by means of persuasion and promises of marriage would, without further detail, understand the precise nature of the charge preferred against him, and could very well anticipate the character of proof upon which the State would rely for a conviction. But a man accused generally of seduction, in that he used false and fraudulent means other than persuasion and promises of marriage, would be completely in the dark as to how the State expected to establish his guilt, and therefore at a loss how to prepare his defense. Accordingly, when a man is indicted for committing this offense by such other false and fraudulent means, and by special demurrer demands the information to which he is, as just pointed out, fairly entitled, he should not be forced to trial upon an indictment wanting in such essential particulars.
It seems that the judge below upheld the indictment in the present case upon the idea that the words “and by other false and fraudulent means” could be treated as mere surplusage. We can not concur in this view. These words were vital, pregnant, and full of significance; they carried a distinct and serious charge against the accused, not embraced in the averment that he had employed “persuasion and promises of marriage.” Doubtless they might well have been omitted from the indictment, but, as they were inserted in it, a demand for a statement of their full intent and meaning could not be met by adjudging, in effect, that they had no meaning whatever.

Judgment reversed.


All the Justices concurring, except